A motion is made to transfer the hearing of this case from Jackson to Nashville to the end that an earlier disposition thereof may be secured. This motion is granted.
The case was submitted to the court on petitions by both parties for the writ of certiorari to review the judgment of the Court of Appeals. The judgment of that court was rendered February 9, 1934, and the case reached this court prior to the adjournment of our 1934 term at Jackson. Elaborate petitions and briefs were filed by both parties, and the court was unable to consider and decide the case before we completed our sitting at Jackson in the summer of 1934.
Section 154 of the Code authorizes this court to transfer for hearing, from one division to another, cases which the court has not had time to decide before adjourning in a particular division of the state. This is true, even though parties do not consent thereto.
There is an effort on the part of the profession and the public to expedite litigation. This effort should be aided by the courts as far as is consistent with the due administration of justice. A delay of the hearing of this case until this court meets at Jackson in the spring of *Page 128 
1935, as pointed out by counsel, would likely involve an excessive delay in the final disposition thereof.
Foster v. Harle, 165 Tenn. 620, 57 S.W.2d 452, andState ex rel. v. Meux, 166 Tenn. 288, 61 S.W.2d 974, were direct appeals to this court in which the motions to transfer were made before the cases were submitted. *Page 129